DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11257431 in view of Yoon et al. (US 9224335 B2).
Current Application number 17579429
U.S. Patent No. US 11257431 
Claim 1:
A pixel of a display device, the pixel comprising: 










a storage capacitor electrically connected between a first node and a second node; 

a first switching transistor configured to electrically connect a data line to the first node in response to a scan signal; 

a driving transistor including a gate electrically connected to the first node, a first terminal, and a second terminal electrically connected to the second node; 

a second switching transistor configured to electrically connect an initialization line to the second node in response to an initialization signal; and 
a light emitting element electrically connected to the second node, 

wherein the first node has a first initialization voltage in a first period of a first horizontal time and has a second initialization voltage unequal to the first initialization voltage in a second period of the first horizontal time.
Claim 1:
A display device comprising:a switch providing a first instance of a first initialization voltage in a first period of a first horizontal time and providing a first instance of a second initialization voltage unequal to the first initialization voltage in a second period of the first horizontal time;an initialization line electrically connected to the switch;a first node;a second node;
a storage capacitor electrically connected between the first node and the second node;a first data line;a first switching transistor configured to electrically connect the data line to the first node in response to a scan signal;
a driving transistor configured to provide a driving current to the second node based on a voltage of the first node;

a second switching transistor configured to electrically connect the initialization line to the second node in response to an initialization signal; andan organic light emitting diode electrically connected to the second node and configured to emit light based on the driving current,
wherein the first node has the first initialization voltage in the first period of a first horizontal time and has the second initialization voltage in the second period of the first horizontal time.
Claim 15:

A pixel of a display device, the pixel comprising:









a storage capacitor including a first electrode electrically connected to a first node, and a second electrode electrically connected to a second node;

a first switching transistor including a gate receiving a scan signal, a first terminal electrically connected to a data line, and a second terminal electrically connected to the first node;a driving transistor including a gate electrically connected to the first node, a first terminal receiving a first power supply voltage, and a second terminal electrically connected to the second node;
a second switching transistor including a gate receiving an initialization signal, a first terminal electrically connected to the second node, and a second terminal electrically connected to an 
initialization line; and
a light emitting element including an
 anode electrically connected to the second node, and a cathode receiving a second power supply voltage,wherein the first node has a first initialization voltage in a first period of a first horizontal time and has a second initialization voltage unequal to the first initialization voltage in a second period of the first horizontal time.



Claim 15:
A display device comprising:a switch outputting a first instance of a first initialization voltage in a first period of a first horizontal time and outputting a first instance of a second initialization voltage unequal to the first initialization voltage in a second period of the first horizontal time;an initialization line electrically connected to the switch;a first node;a second node;
 a storage capacitor including a first electrode electrically connected to the first node, and a second electrode electrically connected to the second node;a data line;a first switching transistor including a gate receiving a scan signal, a first terminal electrically connected to the data line, and a second terminal electrically connected to the first node;a driving transistor including a gate electrically connected to the first node, a first terminal receiving a first power supply voltage, and a second terminal electrically connected to the second node;
a second switching transistor including a gate receiving an initialization signal, a first terminal electrically connected to the second node, and a second terminal electrically connected to the initialization line; andan organic light emitting diode including an anode electrically connected to the second node, and a cathode receiving a second power supply voltage,wherein the first node has the first initialization voltage in the first period of a first horizontal time and has the second initialization voltage in the second period of the first horizontal time.

Claim 16:
A display device comprising:a display panel including a plurality of pixels, wherein the plurality of pixels includes a pixel;
a data driver configured to provide a data voltage to the pixel;a scan driver configured to provide a scan signal and an initialization signal to the pixel;
a power management circuit electrically connected through an initialization line to the pixel, providing a first initialization voltage through the initialization line to the pixel in a first period of a first horizontal time, and providing a second initialization voltage unequal to the first initialization voltage through the initialization line to the pixel in a second period of the first horizontal time; and
a controller configured to control the data driver, the scan driver, and the power management circuit,wherein the pixel includes:

a storage capacitor electrically connected between a first node and a second node;a first switching transistor configured to electrically connect a data line to the first node in response to the scan signal;a driving transistor including a gate electrically connected to the first node, a first terminal, and a second terminal electrically connected to the second node;a second switching transistor configured to electrically connect the initialization line to the second node in response to the initialization signal; anda light emitting element electrically connected to the second node.
Claim 16:
A display device comprising:a display panel including a plurality of pixels, wherein the plurality of pixels includes a pixel;a data line;a data driver configured to provide a data voltage through the data line to the pixel;a scan driver configured to provide a scan signal and an initialization signal to the pixel;an initialization line;a power management circuit electrically connected through the initialization line to the pixel, providing a first instance of a first initialization voltage through the initialization line to the pixel in a first period of a first horizontal time, and providing a first instance of a second initialization voltage unequal to the first initialization voltage through the initialization line to the pixel in a second period of the first horizontal time; anda controller configured to control the data driver, the scan driver, and the power management circuit,wherein the pixel includes:a first node;a second node;a storage capacitor electrically connected between the first node and the second node;a first switching transistor configured to electrically connect the data line to the first node in response to the scan signal;a driving transistor configured to provide a driving current based on a voltage of the first node;
a second switching transistor configured to electrically connect the initialization line to the second node in response to the initialization signal; andan organic light emitting diode configured to emit light based on the driving current.

 	
 	Claim 1 of the current application is disclosed by claim 1 of US 11257431, but claim 1 of US 11257431 does not explicitly express pixel of a display device, the pixel comprising driving transistor including a gate electrically connected to the first node, a first terminal, and a second terminal electrically connected to the second node.
 	However, Yoon et al. teaches pixel of a display device (Figs. 3 and 4B), the pixel comprising driving transistor (DT in Figs. 3 and 4B) including a gate electrically connected to the first node (N1 in Figs. 3 and 4B), a first terminal (d in Figs. 3 and 4B), and a second terminal (s in Figs. 3 and 4B) electrically connected to the second node (N2 in Figs. 3 and 4B).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of  pixel of a display device, the pixel comprising driving transistor including a gate electrically connected to the first node, a first terminal, and a second terminal electrically connected to the second node as taught by Yoon et al. in claim 1 of US 11257431 in order to provide an organic light emitting diode display device which is capable of reducing luminance deviation among pixels.
Claim 2 of the current application is disclosed by claim 2 of US 11257431.
Claim 3 of the current application is disclosed by claim 3 of US 11257431.
Claim 4 of the current application is disclosed by claim 4 of US 11257431.
Claim 5 of the current application is disclosed by claim 5 of US 11257431.
Claim 6 of the current application is disclosed by claim 6 of US 11257431.
Claim 7 of the current application is disclosed by claim 7 of US 11257431.
Claim 8 of the current application is disclosed by claim 8 of US 11257431.
Claim 9 of the current application is disclosed by claim 9 of US 11257431.
Claim 10 of the current application is disclosed by claim 10 of US 11257431.
Claim 11 of the current application is disclosed by claim 11 of US 11257431.
Claim 12 of the current application is disclosed by claim 12 of US 11257431.
Claim 13 of the current application is disclosed by claim 13 of US 11257431.
Claim 14 of the current application is disclosed by claim 14 of US 11257431.
Claim 15 of the current application is disclosed by claim 15 of US 11257431, but claim 15 of US 11257431 does not explicitly express pixel of a display device.
	However, Yoon et al. teaches pixel of a display device (Figs. 3 and 4B).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of pixel of a display device, as taught by Yoon et al. in claim 15 of US 11257431 in order to provide an organic light emitting diode display device which is capable of reducing luminance deviation among pixels.
 	Claim 16 of the current application is disclosed by claim 16 of US 11257431, but claim 16 of US 11257431 does not explicitly express driving transistor including a gate electrically connected to the first node, a first terminal, and a second terminal electrically connected to the second node, and light emitting element electrically connected to the second node.
 	However, Yoon et al. teaches driving transistor (DT in Figs. 3 and 4B) including a gate electrically connected to the first node (N1 in Figs. 3 and 4B), a first terminal (d in Figs. 3 and 4B), and a second terminal (s in Figs. 3 and 4B) electrically connected to the second node (N2 in Figs. 3 and 4B), and light emitting element (OLED in Figs. 3 and 4B) electrically connected to the second node (N2 in Figs. 3 and 4B).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of  driving transistor including a gate electrically connected to the first node, a first terminal, and a second terminal electrically connected to the second node, and light emitting element electrically connected to the second node as taught by Yoon et al. in claim 16 of US 11257431 in order to provide an organic light emitting diode display device which is capable of reducing luminance deviation among pixels.
Claim 17 of the current application is disclosed by claim 17 of US 11257431.
Claim 18 of the current application is disclosed by claim 18 of US 11257431.
Claim 19 of the current application is disclosed by claim 19 of US 11257431.
Claim 20 of the current application is disclosed by claim 20 of US 11257431.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624